IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
WESTERN DIVISION

CATAR CLINIC OF HOT SPRINGS,
LLC; STOCKTON MEDICAL

GROUP, LTD.; and C.A.T.A.R., PLAINTIFFS/
LTD. COUNTER-DEFENDANTS
v. No. 4:17-cv-520-DPM

THOMAS F. ROBINSON, M.D.; TIFFANY

TERRY; ARKANSAS RECOVERY CLINIC;

ARC REHABILITATION CENTER, P.A.;

CSCB REHABILITATION MANAGEMENT

GROUP, LLC; ADDICTION RECOVERY

CARE OF LITTLE ROCK; ARC CLINIC;

and JILL COGBURN DEFENDANTS

ARC REHABILITATION CENTER, P.A.;

THOMAS F. ROBINSON, M.D.; CSCB

REHABILITATION MANAGEMENT

GROUP, LLC; and TIFFANY TERRY COUNTER-PLAINTIFFS

ORDER
1. Joint motion, No 343, granted. There is $25,000 in the registry,
which several of the defendants deposited at the Court’s Order as a
bond. The parties have settled. And part of the deal is for the bond
funds to be paid to plaintiff C.A.T.A.R. The Court therefore directs the
Clerk to disburse the $25,000 to C.A.T.A.R., Ltd., care of PPGMR Law,

LLC, the entity’s counsel of record.
2. The Court is considering entering judgment along the
following lines:
e Dismiss all claims against Jill Cogburn without prejudice
based on service issues;
e Dismiss all other claims against all other parties with
prejudice based on the settlements; and
e Retain jurisdiction until 31 July 2020 to enforce the
settlements and the fee award.
If any party has any objection to the proposed terms of judgment, or
sees any additional ground that needs covering in it, please file a notice
by 21 June 2019. The Court will take silence as acquiescence.

So Ordered.

Pr 4nsboll pp
D.P. Marshall Jr.
United States District Judge

/| Owe 2019
7
